Citation Nr: 1528056	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-24 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  

The issue of entitlement to a total disability evaluation under the provisions of 38 C.F.R. § 4.30 based on convalescence following right ear surgery has been raised by the record in a July 2011 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VII hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  

The RO's October 2009 and August 2010 letters provided before and after the initial adjudication of the claim on appeal in December 2009, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  These letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with the October 2009 letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran submitted private treatment records.  Moreover, the Veteran has been afforded VA examinations in December 2009, September 2010, and February 2013 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of Veteran's service-connected bilateral hearing loss during the appeal period.  Id.  

In a June 2015 Informal Hearing Presentation, the Veteran's representative argued that the February 2013 VA examination was not contemporaneous and requested that the Board consider whether a new VA examination was warranted.  As noted above, the Board has found the February 2013 examination to be adequate and the Veteran has not made any additional assertions that his service-connected bilateral hearing loss disability has worsened since that examination was conducted.  A new examination is appropriate when there is an assertion of an increase in severity since the last examination and is not required simply because of the time that has passed since the last examination.  See VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

The Veteran's claim was previously before the Board in December 2012 and remanded for additional evidentiary development, to include affording the Veteran a VA examination.  Based on a comprehensive review of the record, the Board finds substantial compliance with the December 2012 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in July 1972, the Veteran submitted a claim of entitlement to service connection for hearing loss.  In a December 1972 rating decision, the RO granted entitlement to service connection for defective hearing of the right ear, assigning a noncompensable evaluation, effective August 5, 1972.  In September 2009, the Veteran submitted claims for entitlement to service connection for left ear hearing loss and entitlement to a compensable evaluation for right ear hearing loss, which were denied in a December 2009 rating decision.  In January 2010, the Veteran filed a timely notice of disagreement with the December 2009 rating decision.  In June 2010, the RO issued a statement of the case, and the Veteran perfected an appeal that same month.  

In December 2012, the Board remanded the matters of entitlement to service connection for left ear hearing loss and entitlement to a compensable evaluation for right ear hearing loss for additional development, to include affording the Veteran a VA examination in February 2013.  In a March 2013 RO decision, entitlement to service connection for left ear hearing loss was granting, assigning a noncompensable evaluation for bilateral hearing loss, effective from September 24, 2009.  After issuing a supplemental statement of the case in April 2013, this matter was again returned to the Board for adjudication.

The Veteran continues to seek a compensable evaluation for his service-connected bilateral hearing loss.  Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85.  

In December 2009, the Veteran underwent a VA audiology examination.  He reported trouble hearing in background noise and difficulty localizing sound.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
80
50
75
80
LEFT
15
5
35
55

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 71.25 decibels for the right ear, rounded down to 71 decibels, and 27.5 decibels in the left ear, rounded up to 28 decibels.  Speech recognition ability of 90 percent was noted in the right ear and 94 percent in the left ear, using the Maryland CNC word lists.  The examiner diagnosed predominantly moderately severe to severe mixed hearing loss in the right ear and mild to moderately severe high frequency sensorineural hearing loss in the left ear.  

Applying the above results from the December 2009 VA examination report to the Rating Schedule, shows Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In September 2010, the Veteran underwent another VA audiology examination.  He reported difficulty hearing the television, in background noise, at work, and in telling direction of sound.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
75
45
70
75
LEFT
15
5
30
40

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 66.25 decibels for the right ear, rounded down to 66 decibels, and 22.5 decibels in the left ear, rounded up to 23 decibels.  Speech recognition ability of 96 percent was noted, bilaterally, using the Maryland CNC word lists.  The examiner, a VA audiologist, diagnosed moderate to severe mixed hearing loss from 500 to 4000 Hertz in the right ear and mild sensorineural hearing loss from 500 to 4000 Hertz in the left ear.  

Applying the above results from the September 2010 VA examination report to the Rating Schedule, shows Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

In certain situations, the Rating Schedule provides for rating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86 (2014).  When the pure tone thresholds at the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  Id.  Based on the findings of the December 2009 and September 2010 VA audiology examinations, neither the Veteran's right nor left ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Id.  

VA treatment records dated in 2010 showed the Veteran was fitted for hearing aids.  During his July 2011 hearing before the Board, the Veteran discussed the functional effects his bilateral hearing loss on daily life and social and occupational functioning, indicating that he could not hear the television, determine where sounds come from, missed parts of conversations, must look directly at people when they speak, and had difficulty hearing in background noise. 

In February 2013, the Veteran underwent a VA audiology examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
80
55
80
100
LEFT
20
5
35
45

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 78.75 decibels for the right ear, rounded up to 79 decibels, and 26.25 decibels in the left ear, rounded down to 26 decibels.  Speech recognition ability of 88 percent was noted in the right ear and 96 percent in the left ear, using the Maryland CNC word lists.  The examiner diagnosed asymmetrical hearing loss with moderate to profound mixed hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.  

Applying the above results from the February 2013 VA examination report to the Rating Schedule, shows Level III hearing acuity in the right ear and Level I hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.  However, based on the findings of the February 2013 VA audiology examination, the Veteran's right ear hearing acuity satisfies the regulatory requirements for a pattern of exceptional hearing impairment.  Pursuant to Table VIA of the Rating Schedule, the Veteran's right ear hearing impairment was manifested by Level VII hearing acuity during the examination.  See 38 C.F.R. § 4.86(a); Table VIA, Diagnostic Code 6100.  However, applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule still results in a noncompensable evaluation for bilateral hearing loss under Diagnostic Code 6100.

Based on the foregoing discussion, evidence of record showed no distinct periods of time during the appeal period when the Veteran's service-connected bilateral hearing loss disability varied to such an extent that a rating greater than the rating currently assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected bilateral hearing loss is evaluated as impairment of auditory acuity pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  During the appeal period, evidence of record shows that the Veteran's bilateral hearing loss has been manifested by no more than Level VII hearing acuity in the right ear and no more than Level I hearing acuity in the left ear.  

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the assigned noncompensable disability rating.  Increased ratings are provided for by the regulations for certain manifestations of bilateral hearing loss, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements from the Veteran and his wife concerning his difficulty understanding other people, difficulty hearing in background noise, and difficulty ascertaining where sounds originate.  The December 2009, September 2010, and February 2013 VA examiners also determined that the Veteran's hearing loss impacted his ordinary conditions of daily life.  However, the Board finds that the criteria for the noncompensable evaluation assigned reasonably describe the Veteran's disability level and symptomatology throughout the pendency of this appeal.  The Board has rated the Veteran's right ear hearing loss under the criteria for an exceptional pattern of hearing loss, but the rating criteria did not afford his hearing loss disability a compensable evaluation.  Lendenmann, 3 Vet. App. at 349.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

The Board is cognizant that the Veteran reported working as a police officer for 36 years, being awarded disability from the Police Department in 2009 due to hearing problems, and accepting an early retirement.  Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his service-connected bilateral hearing loss; therefore, the question of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable evaluation for his service-connected bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


